Title: John Webbe: The Postmaster and the Mercury, 18 December 1740
From: Webbe, John
To: Franklin, Benjamin


A Particular must imagine himself to be of mighty Consequence, when he thinks his private Differences deserve to be decided at the public Tribunal. But when he is dragged there against his Inclination, every one must acknowledge that he has a Right to be heard in his Turn. This was my Case in Respect to the Scandalous Accusation, which without the least Provocation on my Part Mr. Franklin brought against me.
“There is something very terrible (to use the words of Sir Richard Steel) in attacking a Man in a Way that may prejudice his Character or Fortune.” I thought all in general as much concerned in discouraging, as I in particular was in vindicating my self from the unjust Calumny endeavoured to be propagated in the Gazette. I therefore warmly, yet I hope justly, resented the undeserved Injury, which every Man, in my humble Apprehension of Things, would, nay should do, in like Circumstances.
The Advertisement that gave Occasion to those Reflections is lately dropped; and Nothing could compensate the Reader for the Loss of so ingenious a Performance, which the Gazetteer, as a Sample of his Abilities for carrying on a Magazine, favoured us with for four Weeks successively, but the wonderful Letter substituted in the Place of it.
Previous to the Remarks I intend to make on it I would premise, That it is true that after the Orders mentioned by the Gazetteer, Mr. Bradford never sent him any of his Papers to be forwarded in the Mail. But it is as true, that, as they were made up in unsealed Packets, he sent them to the Riders who used to distribute them on their several Routs. This Method, which Mr. Bradford was obliged to have Recourse to a considerable Time past for the Conveyance of his News-Papers, was NO Secret; and consequently could not be unknown to Mr. Franklin; and therefore it must be presumed to have had his Approbation. Moreover, I was well assured that He had declared, some Time before he laid me under the Necessity of writing against him in my own Defence, that as he favoured Mr. Bradford by permitting the Postman to distribute his Papers, he had him therefore under his Thumb; and was confident, in Regard he could at any Time deprive him of that Privilege, that he would not, if he understood his own Interest, be prevaild upon to publish any Thing against him the Gazetteer.
Of this incontestable Proof can be brought, if it should be denied; for untill it be, as the Fact lies within his own Knowledge it would be idle to produce it.
Again, Mr. Bradford, on whom I ought to relie, informed me before I wrote my last, that the Postman who generally carried his News-Papers lately mentioned he was apprehensive it wou’d be displeasing to Mr. Franklin, were he to know he distributed them. Now such Apprehensions which could only be judged to arise from some Declaration of Mr. Franklin; (whether directly or indirectly is left to his Choice to say; for either is equal for our Purpose) being considered with the Information I had of his previous Resolution to stop the Passage of the Mercury, whenever he should think himself disobliged by it: I therefore, and justly therefore, inferred, That he had already begun to put his Threats against the Mercury in Execution.
Tho’ I think this Inference can be maintained upon the strictest Rules of Reasoning; yet, admitting it to be only a very probable Conjecture, the Event has shown it was made on the justest Grounds, if it be true, and Mr. Franklin can best tell whether it be so or no, that he has as well before as after the Publication of his Letter affirmed, That, supposing the Postmen had distributed the Mercury, since Mr. Spotswood’s Orders above mentioned, They did it by Corruption, and without our Post-Master’s Approbation. This surely was a Prohibition to them not to receive it any more. Now, as it sprung from what I wrote in my own Defence, it will be incumbent on Mr. Franklin to show, what I defy him to show, that he had greater Reason to forbid the Passage of the Mercury on the Publication of my last Letter than on that of my first; or he must allow us to date this same Edict of his something higher than 2 Weeks ago, which puts the Point out of Dispute.
This Edict in Regard to the Postman was what I meant by depriving the Mercury of the Benefit of the Post. And I expressly charge it on Mr. Franklin that he was sensible I so meant before he wrote his abusive Letter, which I call upon him to deny if he can. If I had thought the general Expression had been less favourable to him than this particular Explanation of it, I should not have left it at large as I did.
He NOTWITHSTANDING, partly with a View, as I am apt to imagine, to convince the World of his great Address in Argument, undertook to prove, and did most elaborately and UNDENIABLY prove (what he was sure no Body would deny) the Receipt of Mr. Spotswood’s Orders: I say he well knew those Orders would not be denied; for it was commonly known he had such; besides the Letter in which they were contained, being in my own Custody, I readily delivered up on his sending for it, without once pretending it was mislaid, a few Days before the publishing of it in the Gazette.
Such an Absurdity would be pardonable, if it only arose from his natural Fondness of being thought a man of Sagacity. But because he could not in one Respect be said to deprive the Mercury of the Advantage of the Post, in as much as he had Orders so to do, that Therefore he did not in any other Respect; and from thence in express Terms peremptorily to charge me with writing and Mr. Bradford with publishing a wilful Falsehood, tho’ the Gazetteer was thro’ly Sensible at the Time it was not one, is such a flagrant Evidence of his great Candour and Sincerity, as well as of a violent inclination to defame, that I think it may be safely left to it self without any farther Animadversion.
We have already examined into our Gentlemans Pretensions to Candour and Veracity. We would now most humbly crave his gracious Permission to consider him in the Capacity of a Writer. Tho’ I had wrote much, too much, in his Gazette, yet he never favoured me with a Specimen of his Skill that Way, so as to form any certain Judgment of it, before his late Advertisement. I have already pointed out some of the Nonsense of that laboured Piece, which it seems was the Scheme that, to the great Credit of his Learning, he boasts he had been hatching for several Years. I hope he will not insult the Understanding of the Public so much, as to endeavour to palm it upon them again without Correction. For that Reason I would put him in mind of another egregious Blunder, which I desire he will expunge; I mean that Part where he says, That my declaring an Intention of beginning a Magazine, tho’ above 4 Months after such Notice, was probably with a View to get the Start of him. Now this is highly improbable, except waiting so long behind and Starting before signify one and the same Thing.
The Letter now under Consideration is the second Specimen he ever favoured me with of his Abilities as a Writer. I frankly own that I think it far beneath a Criticism. But as he has introduced it with much Solemnity, telling us he undertook it by the Advice of his Friends, I shall therefore animadvert on some Passages in it. It would swell my Paper too much to observe on all the Absurdities contained in that Epistle, for it has not one Line of accurate Sense, except what is comprized in the late General’s Letter, which, after his Decease, the Gazetteer, contrary to all Rules of Honour, and the Laws of Humanity, has taken the modest Freedom to Print.
It will be evident to every Man of Attention, That the true Design of publishing it was to defame Mr. Bradford. But the Gazetteer being obliged to conceal that Design and to devise some plausible Reasons for covering it, therefore says, To prevent any Suspicion of the Reality of such an order, [This was needless for he knew no one would call the Reality of such an order in Question] or that I obtained it by some Misrepresentation of Mr. Bradford, [the Gazetteer has here, instead of laying a Suspicion raised one, by going about to obviate Misrepresentations before he was called upon] or that it was given hastily, thro’ Caprice, or without just Reason, [if the honourable Person was alive, I believe he would not think himself much obliged to this Advocate, for endeavouring to vindicate him from Hastiness, Caprice, or Unreasonableness; since the very Suspicion, which the Printer undertakes to clear the General from, of any one of those Failings, in so great a Character, must be highly injurious to it] I am sorry I am obliged to mention, [Absurd again, to express a Concern for being obliged to mention, what he was not under the least Obligation to mention] That the detaining the Ballance of his accounts and his neglecting to render any account for a long Time, while he held the Post-Office himself, as they were the Occasion of his Removal, [The Letter no where says so, and Mr. Bradford says he was removed by the false Representations, and private Sollicitations of the Gazetteer] so they drew upon him the Resentment of the Post-Master General expressed in the following Letter, which afterwards ensues. But the Post-Master General on the contrary, plainly declares, that for as much as on Inquiry he found, That the Sickness pleaded by Mr. Bradford was only pretended, he therefore thought that such an Imposition should not be passed over, without some Mark of his Resentment. If Mr. Bradford can prove, as he says he can, that his Sickness was not imaginary, no Body can be Suspected of giving that false Information of his State of Health to the Post-Master General but his Deputy here. It appears from the Scope of the Letter to which I refer, that the honourable Person who wrote it, designed it should be communicated to Mr. Bradford, which he declares never was done. Perhaps the Reason of concealing it from him, ’till after the Post-Master General’s Death, was an Apprehension he might be convinced that the Order in it was obtained upon a Misrepresentation of Mr. Bradford, the Suspicion of which Mr. Franklin, tho’ not charged with it, thought himself under a Necessity, even of going out of his Way, to clear himself from. I leave the Paragraph with this farther Observation on it, that I never met with so many Blunders and Inconsistencies crowded together in so small a Compass.
I should not discharge the Part of a just Critic, if, in animadverting on the Faults, I should pass over any Excellency in this inimitable Writer. I cannot therefore but highly applaud the ingenious and concise Method he has invented for refuting Facts, i.e. Truths, tho’ they manifestly prove him to be false and treacherous, by only telling you that he utterly neglects them. But as very few can be supposed [to] have a Taste for relishing a Delicacy in Writing so perfectly new, I am therefore of Opinion, that the Expression which imediately follows, to wit, that the Event has answered his Expectation, or in other Words, that his Method has been generally admired, ought rather to be taken in a hyperbolical than in a litteral Sense; and that, for the true Construction of it, we ought to have Recourse to a certain Figure in Speech, which the French generally call a Gasconade.
J. W.
